Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Kelso David Wallace appeals from the district court’s orders denying relief on his civil' complaint and his complaint filed pursuant to 42 U.S.C. § 1983 (2012). We have reviewed the records and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wallace v. Lamson, No. 8:13-cv-00866-PWG, 2014 WL 956935 (D.Md. Mar. 11, 2014); Wallace v. Lamson, No. 8-14-cv-02089-PWG, 2014 WL 5812333 (D.Md. Nov. 7, 2014). We deny Wallace’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.